 390DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe Ohio Masonic Home, Inc.andTeamsters LocalUnion No. 957, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO,Petitioner.Case 9-RC-15216June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn March 22, 1988, the Regional Director issueda Decision and Direction of Election in which hefound that the Employer's licensed practical nurses(LPNs)employed as charge nurses were not super-visors under Section2(11) of the Act. Accordingly,the Regional Director found that a unit of all full-time and regular part-time licensed practical nursesconstituted a unit appropriate for the purposes ofcollective bargaining and directed an election.Thereafter, in accordance with Section 102.67 oftheNationalLabor Relations Board Rules andRegulations,the Employer filed with the NationalLabor Relations Board a timely request for reviewof the Regional Director's decision.By telegraphicorder dated April 21, 1988, the Board granted therequest for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthiscase, including the Employer's brief on review,and makes the following findings.I.The Employer operates a health care facility inSpringfield,Ohio. Three of the buildings on theEmployer's 450 acre site contain resident careunits: the Rickley Building, which houses 13 resi-dent care units; the Extended Care Wing, whichhouses 2 resident care units;and the Main Annex,which houses 1 resident care unit.All three build-ings are connected by an underground tunnel. Thelicensed capacity of the home is 436 beds, and atthe time of the hearing it housed 390 residents.Chief Executive Officer Thomas Scott has over-all administrative responsibility for the Employer'soperations.Assistant Administrator Joyce McGoni-gal reports directly to Scott. Under McGonigal areDirector of Nursing Duane Szymanski,AssistantDirector of Nursing Becky Miller,and InserviceCoordinator Janet Ray. There are eight general su-pervisors who report to Miller and Szymanski andare responsible for the operationof theresidentcare units on their respective shifts. The Employeremploys approximately39 LPNsas charge nursesand 27 registered nurses (RNs) as head nurses.'LPNs are employed only as charge nurses, whereasRNs may be promoted to general supervisor. TheEmployer employs approximately 190 persons asnursing assistants(aides),orderlies,ormedicinetechnicians(med techs),who are members of aservice and maintenance bargaining unit and per-form direct patient care in the resident care units.These employees are represented by NationalUnion of Hospital and Health Care Employees,Local 1199H.Employees are scheduled so as to provide resi-dentswith 24-hour care, 7 days a week. Thecharge nurses and the head nurses, as well as thegeneral supervisors,are assignedto one of fiveshifts: on weekdays, 7 a.m. to 3 p.m., 3 to 11 p.m.,or 11 p.m. to 7 a.m. and on weekends, 7 a.m. to 7p.m. or 7 p.m. to 7 a.m. The aides, orderlies, andmed techs are scheduled in 8-hour shifts, threeshifts each day, 7 days each week. One general su-pervisoris assignedto the 7 a.m. to 3 p.m. week-day shift, when the directorand assistantdirectorof nursing are also present at the facility. At allother times, two general supervisors are present atthe facility.Generally a charge nurse or head nurse is as-signed to each resident care unit;however, on mostshifts one or two of thenurseswill be responsiblefor two care units.One to three aides are assignedto each care unit depending on the patient needs inthat unit.The med techs and orderlies are general-ly assigned to cover more than one care unit.H.The Petitioner seeks to represent a unit of allfull-time and regular part-time licensed practicalnurses working as charge nurses.2The Employercontends that all the nurses in the above classifica-tion are statutory supervisors. The Regional Direc-tor found the nurses not to be supervisors,reason-ing that although the evidence indicated that thecharge nurses direct the work of other employeeswith regard to patient care, the evidence failed toestablish that they effectively evaluate employeesor that they discipline employees.On review, the Employer asserts that the chargenurses are supervisors because they perform super-visory duties by evaluating and disciplining em-ployees in the service and maintenance unit, by re-sponsibly directing the work of those employees,rMcGonigal testified thatcharge nurses and head nurseshave identicaljob dutiesand responsibilities,except thatRNs, actingas head nurses,may initiate intravenoustherapy, although LPNsmay not.2 In a companion case,OhioMasonic Home,Case 9-RC-15319, the Pe-titioner seeks to represent a unit of all full-time and regular part-time reg-istered nurses working as head nurses.295 NLRB No. 44 OHIO MASONIC HOME391and by adjusting their grievances. Our review ofthe facts, as set forth below, convinces us that thecharge nurses do not possess the authority allegedby the Employer. Thus, we affirm the Regional Di-rector's decision and remand the case to the Re-gionalDirector for further processing in accord-ance with this decision.III.The charge nurses (or nurses) spend the majorityof their time performing direct patient care dutiesin their care units. They dispense medications, per-form various treatments, distributemeals,andcheck on sick patients. At the start of each shift,each charge nurse receives an oral report from thecharge nurse on the prior shift noting any changesin a resident's condition. The charge nurse thenpasses this information along to the aides assignedto her unit and assigns each aide to care for a par-ticular group of residents in the care unit. The resi-dents in the unit are normally divided equallyamong the aides, who alternate between the vari-ous sectionsof theunit.Most nurses assign anequal number of residents to each aide, and rotateaides among resident groups, although in somecases nurses will make adjustments for a particular-ly difficult resident or for a personality clash be-tween a resident and an aide.The aides and orderlies are responsible for pro-viding basic personal care. They bathe, dress, feed,and turn residents; change their bedding; and oth-erwise ministerto their needs. They perform theseduties independently and with minimal directionfrom the charge nurses. The charge nurses are re-sponsible for scheduling lunches and breaks and ac-commodate the requests of aides where possiblewithout hindering patient care. If an aide wishes toleave the care unit for any reason during the shift,he or she is required to notify the nurse so thatproper patient care can be maintained. Chargenurses sometimes resolve minor employee com-plaints regarding workload, lunch and break sched-ules, or personality conflicts.Other than the scheduling of breaks, chargenurses perform no staffing functions. The chargenurses have no authority to hire new employees.They do not have the authority to call in a substi-tute employee if an aide is absent; they do not havethe authority to request that an aide work overtimeor to allow an aide to leave early; nor do theyhave the authority to transfer employees from onecare unit to another. All these staffing functions,with the exception of hiring, are performed by thegeneral supervisors on duty each shift. Janet Ray,the inservice coordinator, is responsible for thehiring of new employees.Charge nurses evaluate the aides who are regu-larly assigned to their particular care units. 3 Forprobationary employees, the charge nurse fills outa form that calls for satisfactory or unsatisfactorymarkings in seven categories. For nonprobationaryemployees the charge nurse fills out a form thatcontains 10 categories with 5 possible ratings ineach category.With regard to all employees, thegeneralsupervisor fills out that portion of the eval-uation form that pertains to attendance. In complet-ing these evaluation forms, charge nurses make norecommendations with respect to retention, dis-charge, or probation.There is no evidence in the record that estab-lishes that employees have been affected as a resultof these evaluations.Director of Nursing Szy-manski testified that a probationary employee maybe terminated as a result of an unsatisfactory eval-uation,but in the one instance that Szymanskicould recall in which a probationary employee wasterminated as a result of an unsatisfactory evalua-tion, the evaluation was performed by a general su-pervisor, not a charge nurse. On the other hand, inone instance where a charge nurse and a headnurse rated an employee unsatisfactory, that em-ployeewas retained, despite the unsatisfactoryrating.Szymanski testified that the evaluations are con-sideredwhen employees are promoted from part-time to full-time status, but he could not recall anyinstance when an employee was rejected for such apromotion. Szymanski further testified that whenan opening is posted, he determines whether anemployee is capable and adaptable, and has the req-uisiteskill and ability to perform the posted job.Although the current service and maintenanceunit collective-bargaining agreement permits meritraises for certain employees, which the Employerassertswillbe based on evaluations by chargenurses, no employee has ever received a raise basedon an evaluation by a charge nurse. Szymanski tes-tified that although the contract provides for meritraises, as of the time of the hearing, the Employerhad never given a merit raise.It is undisputed that charge nurses participate inthe Employer's disciplinary system by writing andsigning "verbal warning" or "counselling" forms,which are then placed in employees' personnelfiles.These warnings consist of a factual account ofan alleged incident of misconduct, but do not con-tain any recommendation for disciplinary action.Before writing up warnings,charge nurses general-ly contact a general supervisor on duty about the8Aides who work on different units-"floaters"-are evaluated by thegeneral supervisors. 392DECISIONS OF THENATIONALLABOR RELATIONS BOARDproblem and then obtain that supervisor's signatureon the warning. Conflicting evidence was present-ed as towhethercharge nurses are required toobtain the approval of a general supervisor beforeissuing such warningsor whether they check withthe general supervisors solely to keep the generalsupervisors informed of what is happening in theircare units.4McGonigal testified that these warnings consti-tute the first step in the Employer's progressivedisciplinary system. In describing the disciplinarysystem, she testified that she believed employeescould be written up about threetimesand that ifthe offense continued, the employee would prob-ably be terminated.5 No evidence was presented atthe hearing, however, indicating that the Employerautomaticallyfollows the disciplinary system.Rather, the director of nursing apparently reviewseach individual case and determines whether to im-plement discipline beyond warnings given by thecharge nurses.Thus Szymanski,when describingan incident in which a"final reprimand" was givento an employee, testified that he reviewed the caseand determined that a "final reprimand" was ap-propriate.6On several occasions, charge nurses have beeninvolved with the "clocking out," i.e., temporarysuspension,of an employee.For example, an em-ployee,who received two warnings on the sameday from two different nurses-one charge nurseand one head nurse-was told by those nurses toclock out and call Szymanski before returning towork.The general supervisor who signed bothwarnings testified that the nurses asked her adviceon the appropriate discipline before deciding toclock out the employee. When the employee metwith Szymanski, he decided to discharge her. Nei-ther of the nurses made any recommendation withrespect to discharge nor did Szymanski discuss theincidentswith them before deciding on dischargeas the appropriate penalty.The Employer introduced into evidence an inci-dent report written by a charge nurse that statedthat after warning an employee about using thefloor telephone and about leaving the floor without4 In light of our finding,infra,that the issuance of these warnings bycharge nurses does not establish supervisory authority under the circum-stances of this case,this evidentiary conflict need not be resolved.s The Employer offered into evidence a copy of its administrativepolicy on disciplinary guidelines and procedures that provides that for afirstoffense,an employee will receive a verbal reprimand;for a secondoffense,a written reprimand,for a third offense, a "second written repri-mand"containing a warning for discharge;and for a fourth offense, dis-charge.The policy statement further provides that"[d]isciplinary actionwill be administered on the merits of each case"and that depending onthe violation, the disciplinary procedure may begin at any one of thestages listed above.6It is interesting to note that the Employer's disciplinary proceduresdo not include a final reprimand.permission,the charge nurse asked the employee toclock out. The report contained a factual accountof what happened but did not make any recom-mendation with respect to disciplinary action. Szy-manski testified that he called the employee to hisoffice and reviewed the incidents with her beforegiving her a reprimand,but he could not recall ifhe talked to the chargenurse.Although Szymanskitestifiedabout this incident, neither the chargenurse nor the general supervisor involved testified.Thus there is no record evidence indicating wheth-er the charge nurse consulted with the general su-pervisor prior to asking the employee to clock out,or whether the charge nurse independently decidedto clock out the employee.The Employer offered further documentary evi-dence showing that a charge nurse clocked out anemployee because the employee refused to obey di-rections to check a resident hourly, thereby caus-ing potential dangerto the patient. Although thecharge nurse who clocked out the employee didnot testify, the general supervisor who was on dutywhen the incident occurred testified that thecharge nurse independently decided to clock outthe employee.The record contains evidence of several inci-dents in which a general supervisor maintainedcomplete control over disciplinary matters. For ex-ample,one nurse told the general supervisor thatshe wanted to discipline an employee for insubordi-nation, but was instructed not to discipline the em-ployee.Similarly,when another charge nurse re-ported to the general supervisor that an employeeappeared intoxicated and might be endangering theresidents,the general supervisor refused to allowher to send the employee home. The general super-visor then independently gave the employee a rep-rimand. In another instance a nurse observed anemployee carrying a knife in her pocket and re-ported this to the general supervisor. The nursewas instructed to write an account of what she sawand the general supervisor then sent the employeehome.Althoughthe nurse told the general supervi-sor she did not want the employee to be dis-charged,the employee was, in fact,fired the nextday without any further discussion with the nurse.The testimony is conflicting whether the chargenurses served as "immediate supervisors" at thefirststep of the grievance procedure under themost recently expired service and maintenance col-lective-bargaining agreement.There is no dispute,however, that because the grievance procedurewas changed pursuant to the current contract cov-ering that unit's employees, the "immediate super-visor" involved in the first-step written grievance isthe general supervisor. Thus, during the first year OHIO MASONIC HOME393of the current contract, charge nurses did not par-ticipate at all in grievance processing.A few daysprior to the hearing in this matter, however, theEmployer issued a memorandum announcing thatcharge nurses would again participate in first-stepgrievances along with the general supervisors. Therecord does not reflect any instances in whichcharge nurses have adjusted grievances under thisnew policy, so it cannot be determined what inde-pendent authority, if any, they wouldexercise.IV.A party seeking to exclude an individual fromvoting for a collective-bargaining representativehas the burden of establishing that that individualis, in fact, ineligible to vote.Golden Fan Inn,281NLRB 226, 229-230 fn. 12 (1986). Thus, in repre-sentational proceedings such as this, the burden ofproving that an individual is a supervisor rests onthe party alleging that supervisory status exists.Tuscon Gas & Electric Co.,241 NLRB 181 (1979).'We find that here, the Employer has not met itsburden of establishing that the charge nurses pos-sess supervisory authority.7We recognize that this case arises in the Sixth Circuit and that thecourt of appeals for the circuit has expressed the view that"[tlhe Boardalways has the burden of coming forward with evidence showing thatthe employees are not supervisors in bargaining unit determinations."NLRBv.Beacon Light Nursing Home,825 F.2d 1076,1080 (6th Cir.1987)We respectfully disagreeWhatever might be the case in unfairlabor practice proceedings in which the General Counsel,acting as theprosecutor,seeks to establish the elements of a statutory violation, it isclearly inappropriate to place such a "burden"on the Agency in nonad-versarial proceedings in which neither the Board nor the General Coun-sel has an advocacy role and in which the issue is whether an individualshould be excluded from the broad class of those to whom collective-bar-gaining rights are granted by the Act.Of course, Congress has, for policy-reasons,created a"supervisor"exclusion from the benefited class. Butthe legislative history of that very exclusion indicates that Congresschose to err on the side of narrowness rather than breadth in the exclu-sion. S.Rep No.105, 80th Cong.1st Sess.19 (1947) ("In framing thisdefinition,the committee exercised great care, desiring that the employ-ees herein excluded from the coverage of the Act be truly supervisory.")There are,of course,always policy reasons for any exclusion from hu-manitarian and remedial legislation,but the general rule is that such ex-clusions are to be construed narrowlyPhillipsCa v.Walling,324 U.S.490, 493(1945);NLRB v.Security Guard Service,384 F.2d 143, 147 (5thCir. 1967).To be sure,as the court recognized in a case cited in BeaconLight,it isconsistent with the policies underlying the exclusion to hold that an em-ployer is not estopped by his prior recognition of individuals as "employ-ees" from subsequently proving that they are in fact supervisors.Team-sters Local 372 v NLRB,735 F 2d 969(6th Cir.1984), cert.denied 470U S. 1051(1985) But,as noted above,it is consistent with the policies ofthe Act,the canons of statutory construction, and the character of theproceedings in which unit issues are typically determined to hold that, asbetween a party urging exclusion of an individual from a bargaining uniton the grounds of supervisory status and a party urging the inclusion ofthat individual,the burden rests on the party-whether union or employ-er-that urges exclusion.Of course this does not mean, when the Board'sdetermination ultimately comes before a reviewing court,that it can besustained despite the lack of any evidentiary basis.It does mean, howev-er, that where evidence of supervisory authority is inconclusive, it isproper to find that the party urging the supervisory exclusion has notcarried its burdenIt is undisputed that the charge nurses have noauthority to"hire, transfer, lay off, or recall employ-ees.Neither do they effectively recommend suchaction.The Employer asserts, however, that thecharge nurses are supervisors based on their re-sponsibilities in evaluating and disciplining employ-ees, directing employees'work,and adjusting em-ployee grievances.A. Evaluationof EmployeesAlthough the record shows that the chargenurses evaluate both probationary and nonproba-tionary employees by assessing their performancein various job-related categories, it does not estab-lish that the charge nurses' evaluations of employeeperformance affect those employees'job status. Inevaluating employees,the charge nurses do notgive any type of recommendations regarding pro-motions,wage increases,discipline,or retention.Furthermore,no evidence was presented showingthat an employee's job status has been affected by acharge nurse'sevaluation.Thus,the use of theseevaluations is distinguishable from the evaluationsystem used inWedgewood Health Care,267 NLRB525, 526(1983),inwhich nurses possessed statutorysupervisory authority in part because a poor eval-uation resulted in personnel action,or from theevaluation system used inPineManor NursingCenter,270 NLRB 1008, 1009 (1984), where badevaluations could effectively mandate discharge atthe close of a probationary period and good oneswere used to reward employees in connection witha bonus system.The authority simply to evaluate employeeswithout more is insufficient to establish supervisorystatus.PassavantHealthCenter,284 NLRB 887(1987).As we find that the chargenurses' evalua-tions of employee performance have no effect onthose employees' job status,we find that thecharge nurses' preparation of employee evaluationsdoes not support a finding of supervisory authority.B. Disciplineof EmployeesThe record shows that nurses do play a role inthe Employer's disciplinary system by issuing oralreprimands and written warnings.Thesewarningsconsist of factual accounts of alleged incidents ofmisconduct, but in no way do they include anyrecommendation for disciplinary action.Althoughthese documents are placed in an employee's per-sonnel file, the record does not establish that thesewarnings automatically lead to any further disci-plineor adverse action against an employee.Rather, the director of nursing independently de-cideswhen further disciplinary action should betaken.Thus, thereisno defined progressive disci- 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplinary scheme because the written warnings donot,without more, affect job tenure or status. SeePassavant Health Center,supra,distinguishingCon-courseVillage,Inc.,276 NLRB 12 (1985), wherestatutory authority was found because the employ-er's expresspolicy provided that receipt of threewritten warnings, issued independently by the dis-puted employees,would result in termination.Here, by contrast, the Employer's express policyprovides"[t]hat disciplinary action will be adminis-tered on the merits of each case," and the recordtestimony indicates that the director of nursing,after reviewing the charge nurses' anecdotal re-ports, independently determines when fuller disci-pline is necessary.The mere authority to issue verbal reprimands ofthe kind involved here is too minor a disciplinaryfunction to constitute statutory authority.PassavantHealth Center,supra at 889,citingBeverlyManorConvalescent Centers,275 NLRB 943, 945 (1985).Likewise,the mere factual reporting of oral repri-mands and the issuing of written warnings that donot automatically affect job status or tenure do notconstitute supervisory authority.PassavantHealthCenter,supra;HeritageManor Center,269 NLRB408, 413(1984).As the Board stated inPassavantHealth Center,supra at 889:where oral and written warnings simply bringto an employer'sattention substandard per-formance by employees without recommenda-tions for future discipline,and an admittedstatutory supervisor, such as the director ofnursing here, makes an independent evaluationof the employees' job performance, the role ofthose delivering the warnings is nothing morethan a reporting function.Mt. Airy PsychiatricCenter,253 NLRB 1003, 1008 (1981);Geriat-rics,Inc.,239NLRB 287, 288 (1978);PineManor Nursing Home,238 NLRB 1654, 1655(1978);MadeiraNursing Center,203NLRB323, 324 (1973); seeWesternUnion TelegraphCo., 242 NLRB825, 826(1979).With regard to thenurses'authority to clock outemployees,on one occasion a charge nurse inde-pendently decided to clock out an employee be-cause that employee refused to obey directions tocheck a resident hourly, thereby causing potentialdanger to the patient.In other instances wherecharge nurses allegedly clocked out employees, therecord is unclear as to whether the charge nursesindependently made those decisions or whether theclock out was at the direction, or on the advice, ofa general supervisor.Given theconflicting evi-dence and the burden borne by the Employer asthe partyurging exclusion,we find thatthe singleincident inwhich a charge nurse apparentlyclocked out an employee independently is insuffi-cient to establish that any independent professionaljudgment exercised incidental to the treatment ofthe patient also aligned the charge nurse with theinterestof the Employer in enforcing personnelpolicy.C. Grievance AdjustmentThe record fails to establish that charge nurseshave the authority to adjust grievances. Under thecurrent collective-bargaining agreement relating tothe service and maintenance employees,the generalsupervisor is the "immediate supervisor" who proc-esses first-stepwritten grievances on the Employ-er's behalf concerning those employees.During thefirst12months of the current contract, chargenurses did not participate at all in grievance proc-essing.Although the Employer announced a fewdays prior to the hearing in this matter that chargenurseswould participate in first-step grievancesalong with the general supervisors,the record doesnot indicate that charge nurses have adjusted griev-ances under this new policy. Neither title nor"newly redefined authority" that is not shown tobe other than illusory is sufficient to make a chargenurse a supervisor.PineManor Nursing Home,238NLRB 1654, 1655 (1978). Further, we find the factthat the charge nurses sometimes rely on their per-sonal relationshipwithemployees to resolve minorcomplaints regarding workload, the scheduling oflunches and breaks, or personality conflicts is insuf-ficienttoestablishsupervisorystatus.BeverlyManor,supra.Further we find that the fact thatcharge nurses sometimes resolve minor employeecomplaints regarding workload,the scheduling oflunches and breaks, or personality conflicts is insuf-ficient to establish supervisory status.D. Direction of WorkThe Employer contends that the charge nursespossess supervisory authority based on the fact thatthey direct the work of unit employees. More spe-cifically,theEmployer asserts that the chargenurses use their independent judgment to matchemployees' abilities with the needs of various resi-dents to ensure that all nursing care is completedsatisfactorily.This judgment, the Employer asserts,goes beyond merely exercising professional ortechnical judgment on behalf of patient care.InBeverlyManor Convalescent Centers v. NLRB,661 F.2d 1095 (6th Cir. 1981), the court, in consid-ering the supervisory status of various LPNs at anemployer's health care facility, concluded that thefact that the LPNs used independent professionaljudgment in directing the work of aides and order- OHIO MASONIC HOME395liesdid not alone make those nurses supervisors. 11Rather, the court remanded the case to the Boardto consider whether the LPNs' direction of theaides'work was done pursuant to the LPNs' exer-ciseof independent professional judgment orwhether the direction of work was done in the in-terest of the employer, i.e., whether it aligned thecharge nurses with the employer as part of man-agement. Id. at 1103. On remand, the Board adopt-ed the Regional Director's conclusion that theLPNswere not supervisors because their exerciseof independent judgment did not align them withthe employer's interests.BeverlyManor Convales-centCenters,275 NLRB 943 (1985). Recognizingthat there is always a coincidence of interests be-tween catering to patient needs and providing nec-essary care on the one hand and the employer'sbroader interests on the other,the Regional Direc-tor had concluded that the LPNs were not supervi-sors because their direction of the aides' work wasdone in connection with patient care and did notgo beyond into "personnel authority which moredirectly promote theinterestsof the employer andwhich is not motivated by patient care needs."Bev-erlyManor,supra,944-947.We find that the chargenurses'direction of em-ployees'work hereissimilarto that inBeverlyManor,supra. The charge nurses' direction of em-ployees' work is given routinely in connection withthe treatment of patients to ensure that quality careisprovided to all residents in their care units. As-signments to aides are routine in nature becauseresidents are divided equally among aides and aidesare rotated to distribute difficult residents. There isno evidence to suggest that the charge nurses' di-rection of employees' work goes beyond into "per-sonnel authority which more directly promotes theinterests of the Employer and is not motivated bypatient care needs."Id. In fact,the nurses lack au-thority in the areas traditionally associated withpersonnel matters including approving vacation orsick leave,initialing timecards,assigning overtime,or transferring employees between care units.Therefore, we find that the chargenurses'directionof employees' work does not align the chargenurseswith the Employer as any professional ortechnical judgment exercised is quite routinely in8 Specifically,the court stated*As theRegional Director correctly noted,it is the intent of Con-gress in the health care field that the Board"distinguish true supervi-sory authority from the'professional'judgment and discretion in-volved in patient care..."The distinction must be made, not be-cause professional care is a matter of routine involving no independ-ent judgment,but because the independentjudgment which is neces-sanly involved in patient care,even if otherwise supervisory in char-acter,isnot always strictly independent professional judgment in di-recting employees,therefore,should notalonealign the professionalwith his employer as a supervisor.661 F.2d at 1101.furtherance of patient care rather than supervisoryjudgment on behalf of the Employer.V.To the extent that the Employer relies on theSixth Circuit'sdecisioninNLRBv.Beacon LightNursing Home,825 F.2d 1076(1987),we find thatcase distinguishable.Therethe court found thatLPNswere supervisors and thus excluded themfrom the unit.In finding the LPNs to be supervi-sors,however,the court found thattheLPNs'evaluations of employees were considered in man-agement promotion and demotion decisions. Assuch,therefore the evaluations"were serious at-tempts to determine the employees'progress, andconstitute`recommending action'within the mean-ing ofthe [Act]."Beacon Light,supra,825 F.2d at1079.Further,there theLPNswere responsible forreporting personnel rule infractions and these re-ports, called"Counseling Forms," normally result-ed in formal disciplinary action after three or fourreports were lodged for the same violation of therules.Thatis not the case here.As set forth above,theEmployer has not shown that the chargenurses' evaluations of employees affect promotionor demotion decisions.Nor has the Employershown that there is a progressive disciplinarysystem in place whereby written warnings issuedby charge nurses automatically lead to formal disci-plinary action.Thuskey factors on which thecourt relied in finding supervisory status inBeaconLight,supra,are not present here.9VI.In sum,we find that the charge nurses are notstatutory supervisors because they do not possessthe authority to effectively evaluate or disciplineemployees or to adjust grievances,and they do notpossess any other indicia of statutory supervisoryauthority.ORDERThe Regional Director's decision is affirmed, andthe case is remanded to the Regional Director forfurther appropriate action.9In finding the LPNs to be supervisors,the Sixth Circuit also notedthat if the LPNs were not supervisors, then frequently there would be noonsite supervision for nursing personnel;that the state law requiring a li-censed nurse on duty at all times made it unreasonable to assume that thenurses aides had the information and technical knowledge to supervisetheir own performance;and that a good supervisor to employee ratiocould be provided only if the LPNs were considered supervisors. Wenote that these factors are inapplicable here Here,state law requires thata registered nurse be on duty at all times,a requirement that the Employ-er meets by having general supervisor RNs on duty at all times.Further-more,here a finding that the charge nurses do not possess supervisoryauthority would not result in the aides and orderlies being unsupervisedbecause there are at least two stipulated supervisors on the premises at alltimes.